COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LUIS ENRIQUE RODRIGUEZ,                      §                No. 08-16-00118-CR
                        Appellant,             §                  Appeal from the
  v.                                           §                 34th District Court
  THE STATE OF TEXAS,                          §              of El Paso County, Texas
                        Appellee.              §                (TC#20120D05089)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF JULY, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.